


Exhibit 10.13

 

SECOND AMENDMENT TO THE

WILSHIRE STATE BANK

DIRECTOR SURVIVOR INCOME PLAN

DATED JULY 30, 2003

 

THIS SECOND AMENDMENT (the “Amendment”) is adopted this 26th day of September,
2012, by Wilshire State Bank, located Los Angeles, California (the “Bank”).

 

The Bank implemented the Director Survivor Income Plan effective July 30, 2003
and has subsequently amended it one time (collectively, the “Plan”). The Bank
now wishes to clarify the rights the Participants have under the Plan upon
Termination of Service.

 

Now, therefore, the Bank amends the Plan as follows.

 

Sections 2.5 and 2.6 of the Plan are hereby amended to read as follows.

 

2.5                               Termination of Participation. Except for a
Participant’s right, described in Section 2.6, to convert the death benefit
described herein into a split dollar benefit, a Participant’s rights under this
Plan shall cease and his or her participation in this Plan shall terminate upon
Termination of Service.

 

2.6                               Option to Convert to Split Dollar Arrangement.
Notwithstanding anything to the contrary in Section 2.5 or elsewhere in this
Plan, upon Termination of Service for any reason except Termination for Cause,
the Participant will have the option to convert the amount of death benefit
calculated at Termination of Service under this Plan to a split dollar
arrangement, provided that such arrangement is available under bank regulation
or tax law. If available, the Bank and the Participant can then enter into a
Split Dollar Agreement, a sample of which is attached as Exhibit A, for that
fixed amount. The Bank would annually impute income to the Participant based on
tax law or rules in force upon conversion.

 

IN WITNESS WHEREOF, a duly authorized representative of the Bank has signed this
Amendment.

 

 

 

By:

/s/ Alex Ko

 

Title:

CFO

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT

TO THE

WILSHIRE STATE BANK

DIRECTOR SURVIVOR INCOME PLAN

DATED JULY 30, 2003

 

THIS FIRST AMENDMENT is adopted this 19th day of December, 2007, 7 by WILSHIRE
STATE BANK, a state-chartered commercial bank located in Los Angeles, California
(the “Company”).

 

The Company executed the Wilshire State Bank Director Survivor Income Plan
effective as of July 30, 2003 (the “Plan”).

 

Recent changes in accounting rules under Generally Accepted Accounting
Principles have caused changes in the accounting treatment of certain types of
benefit programs. Due to these regulatory changes, the undersigned hereby amends
the Plan for the purpose of guarantying the amount of the benefit to be paid
under any split dollar agreements entered into according to the terms of the
Plan. Therefore, the following change shall be made:

 

The following Section 2.6.1 shall be added to the Plan immediately following
Section 2.6:

 

2.6.1                     Payment in case of Shortfall in Split Dollar
Arrangement. The Company will pay from its general assets any portion of the
death benefit not paid to a Beneficiary by one or more life insurance policies
on the life of the participant under the split-dollar arrangement described in
Section 2.6, whether because the policies are no longer in force at the time of
the Participant’s death, the insurance carrier fails to honor the policy death
benefit or the policy death benefit is less than the benefit provided under the
split-dollar arrangement.

 

IN WITNESS OF THE ABOVE, the Company hereby consents to this First Amendment.

 

 

WILSHIRE STATE BANK

 

 

 

 

By:

/s/ Elaine S. Jeon

 

Title:

Elaine S. Jeon, SVP & Interim CFO

 

--------------------------------------------------------------------------------


 

WILSHIRE STATE BANK

DIRECTOR SURVIVOR INCOME PLAN

 

Pursuant to due authorization by its Board of Directors, the undersigned,
WILSHIRE STATE BANK, a state-chartered commercial bank located in Los Angeles,
California (the “Bank”), did constitute, establish and adopt the following
DIRECTOR SURVIVOR INCOME PLAN (the “Plan”), effective July 30 , 2003.

 

The purpose of this Plan is to attract, retain, and reward highly qualified
Directors, by providing death benefits to the designated beneficiary of each
insured participating Director. The Bank will pay the death benefits from its
general assets.

 

ARTICLE 1

DEFINITIONS

 

Whenever used in this Plan, the following terms shall have the meanings
specified:

 

1.1                               “Beneficiary” means each designated person, or
the estate of a deceased Participant, entitled to benefits, if any, upon the
death of a Participant.

 

1.2                               “Beneficiary Designation Form” means the form
established from time to time by the Plan Administrator that a Participant
completes, signs and returns to the Plan Administrator to designate one or more
Beneficiaries.

 

1.3                               “Board” means the Board of Directors of the
Bank as from time to time constituted.

 

1.4                               “Director” means an active member of the
Board.

 

1.5                               “Election to Participate” means the form
required by the Plan Administrator of an eligible Director to indicate
acceptance of participation in this Plan.

 

1.6                               “Normal Retirement Age” means the Participant
attaining age 65.

 

1.7                               “Participant” means a Director (i) who is
selected to participate in this Plan, (ii) who elects to participate in this
Plan, (iii) who signs an Election to Participate and a Beneficiary Designation
Form, (iv) whose signed Election to Participant and Beneficiary Designation
Form are accepted by the Plan Administrator, (v) who commences participation in
this Plan, and (vi) whose Participation has not terminated.

 

1.8                               “Participant’s Interest” means the interest
set forth in Section 2.4.

 

1.9                               “Plan Administrator” means the plan
administrator described in Article 6.

 

1.10                        “Termination for Cause” means that the Participant’s
service has been terminated for any

 

1

--------------------------------------------------------------------------------


 

of the following reasons:

 

(a)  Gross negligence or gross neglect of duties;

(b)  Commission of a felony or of a gross misdemeanor involving moral turpitude;
or

(c)  Fraud, disloyalty, dishonesty or willful violation of any law or
significant Bank policy committed in connection with the Participant’s service
and resulting in an adverse effect on the Bank.

 

1.11                        “Termination of Service” means that the Participant
ceases to be a member of the Board for any reason, voluntary or involuntary,
other than by reason of a leave of absence approved by the Board.

 

ARTICLE 2

PARTICIPATION

 

2.1                               Selection by Plan Administrator. Participation
in this Plan shall be limited to those Directors of the Bank selected by the
Plan Administrator, in its sole discretion, to participate in this Plan.

 

2.2                               Enrollment Requirements. As a condition to
participation, each selected Director shall complete, execute and return to the
Plan Administrator (i) an Election to Participate, and (ii) a Beneficiary
Designation Form. In addition, the Plan Administrator shall establish from time
to time such other enrollment requirements as it determines in its sole
discretion are necessary.

 

2.3                               Eligibility; Commencement of Participation.
Provided a Director selected to participate in this Plan has met all enrollment
and underwriting requirements set forth in this Plan and required by the Plan
Administrator, that Director will be covered by this Plan and will be eligible
to receive benefits at the time and in the manner provided hereunder, subject to
the provisions of this Plan.

 

2.4                               Participant’s Interest. Upon a Participant’s
death while a member of the Board, the Participant’s designated Beneficiary
shall be entitled to a base amount of death proceeds as set forth in the
Participant’s Election to Participate, which base amount shall increase three
percent (3%) per calendar year, but only until Normal Retirement Age, and shall
be grossed up for taxes using the Bank’s state and federal effective tax rate
for the preceding calendar year. If the Participant remains a member of the
Board after Normal Retirement Age, the death benefit will be fixed at the amount
determined at Normal Retirement Age. If a Participant has attained Normal
Retirement Age prior to becoming a Participant in this Plan, the death benefit
shall be equal to the base amount set forth in their Election to Participate
with no increases. The Bank shall pay any death benefit under this Plan in a
lump sum within ninety (90) days following the Participant’s death.

 

2

--------------------------------------------------------------------------------


 

2.5                               Termination of Participation. A Participant’s
rights under this Plan shall cease and his or her participation in this Plan
shall terminate upon Termination of Service.

 

2.6                               Option to Convert to Split Dollar Arrangement.
Upon Termination of Service for any reason except Termination for Cause, the
Participant will have the option to convert the amount of death benefit
calculated at Termination of Service under this Plan to a split dollar
arrangement, provided such arrangement is available under bank regulation or tax
law. If available, the Bank and the Participant must then enter into a Split
Dollar Agreement and Split Dollar Policy Endorsement, a sample of which is
attached as Exhibit A, for that fixed amount. The Bank would annually impute
income to the Participant based on tax law or rules in force upon conversion.

 

2.7                               Suicide or Misstatement. The Bank shall not
pay any benefit under this Plan if the Participant commits suicide within three
years after the date of Participant’s commencement of participation in the Plan.
In addition, the Bank shall not pay any benefit under this Plan if the
Participant has made any material misstatement of fact on an employment
application or resume provided to the Company, or on any application for any
benefits provided by the Bank to the Participant.

 

ARTICLE 3

BENEFICIARIES

 

3.1                               Beneficiary Designation. The Participant shall
have the right, at any time, to designate a Beneficiary to receive any benefits
payable under this Plan upon the death of a Participant. The Beneficiary
designated under this Plan may be the same as or different from a Beneficiary
designated under any other plan of the Bank in which the Participant
participates.

 

3.2                               Beneficiary Designation: Change. The
Participant shall designate a Beneficiary by completing and signing the
Beneficiary Designation Form, and delivering it to the Plan Administrator or its
designated agent. The Participant’s Beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Participant or if the
Participant names a spouse as Beneficiary and the marriage is subsequently
dissolved. The Participant shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Plan Administrator’s rules and procedures, as in effect
from time to time. Upon the acceptance by the Plan Administrator of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled. The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the Plan
Administrator prior to the Participant’s death.

 

3.3                               Acknowledgment. No designation or change in
designation of a Beneficiary shall be effective until received, accepted and
acknowledged in writing by the Plan Administrator or its designated agent.

 

3

--------------------------------------------------------------------------------


 

3.4                               No Beneficiary Designation. If the Participant
dies without a valid beneficiary designation, or if all designated Beneficiaries
predecease the Participant, then the Participant’s spouse shall be the
designated Beneficiary. If the Participant has no surviving spouse, the benefits
shall be made to the personal representative of the Participant’s estate.

 

3.5                               Facility of Payment. If the Plan Administrator
determines in its discretion that a benefit is to be paid to a minor, to a
person declared incompetent, or to a person incapable of handling the
disposition of that person’s property, the Plan Administrator may direct payment
of such benefit to the guardian, legal representative or person having the care
or custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any payment of a
benefit shall be a payment for the account of the Participant and the
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under this Plan for such payment amount.

 

ARTICLE 4

CLAIMS AND REVIEW PROCEDURE

 

4.1                               Claims Procedure. A Participant or Beneficiary
(“claimant”) who has not received benefits under this Plan that he or she
believes should be paid shall make a claim for such benefits as follows:

 

4.1.1                     Initiation — Written Claim. The claimant initiates a
claim by submitting to the Plan Administrator a written claim for the benefits.

 

4.1.2                     Timing of Plan Administrator Response. The Plan
Administrator shall respond to such claimant within ninety (90) days after
receiving the claim. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional ninety (90) days
by notifying the claimant in writing, prior to the end of the initial 90-day
period that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Plan Administrator
expects to render its decision.

 

4.1.3                     Notice of Decision. If the Plan Administrator denies
part or the entire claim, the Plan Administrator shall notify the claimant in
writing of such denial. The Plan Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:

 

(a)                   The specific reasons for the denial;

(b)                   A reference to the specific provisions of this Plan on
which the denial is based;

(c)                    A description of any additional information or material
necessary for the claimant to perfect the claim and an explanation of why it is
needed; and

 

4

--------------------------------------------------------------------------------

 

(d)                   An explanation of this Plan’s review procedures and the
time limits applicable to such procedures.

 

4.2                               Review Procedure. If the Plan Administrator
denies part or the entire claim, the claimant shall have the opportunity for a
full and fair review by the Plan Administrator of the denial, as follows:

 

4.2.1                     Initiation — Written Request. To initiate the review,
the claimant, within 60 days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

4.2.2                     Additional Submissions — Information Access. The
claimant shall then have the opportunity to submit written comments, documents,
records and other information relating to the claim. The Plan Administrator
shall also provide the claimant, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits.

 

4.2.3                     Considerations on Review. In considering the review,
the Plan Administrator shall take into account all materials and information the
claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

4.2.4                     Timing of Plan Administrator’s Response. The Plan
Administrator shall respond in writing to such claimant within sixty (60) days
after receiving the request for review. If the Plan Administrator determines
that special circumstances require additional time for processing the claim, the
Plan Administrator can extend the response period by an additional sixty (60)
days by notifying the claimant in writing, prior to the end of the initial
60-day period that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

4.2.5                     Notice of Decision. The Plan Administrator shall
notify the claimant in writing of its decision on review. The Plan Administrator
shall write the notification in a manner calculated to be understood by the
claimant. The notification shall set forth:

 

(a)                   The specific reasons for the denial;

(b)                   A reference to the specific provisions of this Plan on
which the denial is based; and

(c)                    A statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 5

AMENDMENTS AND TERMINATION

 

5.1                               Amendment or Termination of Plan. The Bank may
only amend or terminate this Plan for all Participants pursuant to legislative,
judicial or regulatory action that would have a material adverse effect on the
Bank.

 

5.2                               Waiver of Participation. A Participant may, in
the Participant’s sole and absolute discretion, waive his or her rights under
this Plan at any time. Any waiver permitted under this Section 5.2 shall be in
writing and delivered to the Plan Administrator.

 

ARTICLE 6

ADMINISTRATION

 

6.1                               Plan Administrator Duties. This Plan shall be
administered by a Plan Administrator which shall consist of the Board, or such
committee as the Board shall appoint. Members of the Plan Administrator may be
Participants under this Plan. The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and
(ii) decide or resolve any and all questions including interpretations of this
Plan, as may arise in connection with this Plan.

 

6.2                               Agents. In the administration of this Plan,
the Plan Administrator may employ agents and delegate to them such
administrative duties as it sees fit, (including acting through a duly appointed
representative), and may from time to time consult with counsel who may be
counsel to the Bank.

 

6.3                               Binding Effect of Decisions. The decision or
action of the Plan Administrator with respect to any question arising out of or
in connection with the administration, interpretation and application of this
Plan and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in this Plan.

 

6.4                               Indemnity of Plan Administrator. The Bank
shall indemnify and hold harmless the members of the Plan Administrator against
any and all claims, losses, damages, expenses or liabilities arising from any
action or failure to act with respect to this Plan, except in the case of
willful misconduct by the Plan Administrator or any of its members.

 

6.5                               Information. To enable the Plan Administrator
to perform its functions, the Bank shall supply full and timely information to
the Plan Administrator on all matters relating to the compensation of its
Participants, the date and circumstances of the Termination of Employment of its
Participants, and such other pertinent information as the Plan Administrator may
reasonably require.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 7

MISCELLANEOUS

 

7.1                               Unsecured General Creditor. Participants and
their Beneficiaries, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Bank. Any and all
of the Bank’s assets shall be, and remain, the general, unpledged, unrestricted
assets of the Bank. The Bank’s obligation under this Plan shall be merely that
of an unfunded and unsecured promise to pay money in the future.

 

7.2                               Not a Contract of Service. The terms and
conditions of this Plan shall not be deemed to constitute a contract of service
between the Bank and the Participant. Nothing in this Plan shall be deemed to
give a Participant the right to remain a member of the Board nor does it
interfere with the shareholders’ right to remove a Participant. It also does not
require a Participant to remain on the Board nor interfere with a Participant’s
right to terminate service at any time.

 

7.3                               Participation in Other Plans. Nothing herein
contained shall be construed to alter, abridge, or in any manner affect the
rights and privileges of the Participant to participate in and be covered by any
pension, profit sharing, group insurance, bonus or similar benefits plans which
the Bank may now or hereafter maintain.

 

7.4                               Alienability. Neither the Participant nor any
Beneficiary under this Plan shall have any power or right to transfer, assign,
anticipate, hypothecate, mortgage, commute, modify, or otherwise encumber in
advance any of the benefits payable hereunder, nor shall any of said benefits be
subject to seizure for the payment of any debts, judgments, alimony, or separate
maintenance owed by the Participant or the Beneficiary or any of them, to be
transferable by operation of law in the event of bankruptcy, insolvency, or
otherwise. In the event the Participant or any Beneficiary attempts assignment,
commutation, hypothecation, transfer, or disposal of the benefit hereunder, the
Bank’s liabilities shall forthwith cease and terminate.

 

7.5                               Successors. The provisions of this Plan shall
bind and inure to the benefit of the Bank and its successors and assigns and the
Participant and the Beneficiary.

 

7.6                               Reorganization. The Bank shall not merge or
consolidate into or with another corporation, or reorganize, or sell
substantially all of its assets to another corporation, firm, or person unless
and until such succeeding or continuing corporation, firm, or person agrees to
assume and discharge the obligations of the Bank under this Plan. Upon the
occurrence of such event, the term “Bank” as used in this Plan shall be deemed
to refer to such succeeding or continuing company, firm, or person.

 

7.7                               Interpretation. Wherever the fulfillment of
the intent and purpose of this Plan requires, and the context will permit, the
use of the masculine gender includes the feminine and use of the singular
includes the plural.

 

7

--------------------------------------------------------------------------------


 

7.8                               Alternative Action. In the event it shall
become impossible for the Bank or the Plan Administrator to perform any act
required by this Plan, the Bank or Plan Administrator may in its discretion
perform such alternative act as most nearly carries out the intent and purpose
of this Plan and is in the best interests of the Bank.

 

7.9                               Applicable Law. The provisions of this Plan
shall be construed and interpreted in accordance with the laws of the State of
California, without regard to its conflict of law principles.

 

7.10                        Headings. Article and section headings are for
convenient reference only and shall not control or affect the meaning or
construction of any of its provisions.

 

7.11                        Furnishing Information. A Participant or his or her
Beneficiary will cooperate with the Plan Administrator by furnishing any and all
information requested by the Plan Administrator and take such other actions as
may be requested in order to facilitate the administration of this Plan and the
payments of benefits hereunder, including but not limited to taking such
physical examinations as the Plan Administrator may deem necessary.

 

7.12                        Validity. In case any provision of this Plan shall
be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal and invalid provision has never been inserted herein.

 

7.13                        Notice. Any notice or filing required or permitted
to be given to the Plan Administrator under this Plan shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:

 

 

Mr. Brian Cho

 

Wilshire State Bank

 

3200 Wilshire Boulevard

 

Los Angeles, California 90010

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

7.14                        Signed Copies. This Plan may be executed in any
number of counterparts, each of which shall be deemed to be an original and such
counterparts taken together shall constitute one and the same instrument.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Bank has caused this Plan to be duly executed by its
President and its corporate seal affixed at Los Angeles, California, on July 30,
2003.

 

 

 

WILSHIRE STATE BANK

 

 

 

 

By:

/s/ Soo Bong Min

 

 

As its President

 

 

 

 

 

 

ATTEST

 

 

 

 

 

 

 

 

By:

/s/ Brian E. Cho

 

 

 

 

As its Secretary

 

 

 

9

--------------------------------------------------------------------------------
